(Slip Opinion)              OCTOBER TERM, 2012                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                         HILLMAN v. MARETTA

        CERTIORARI TO THE SUPREME COURT OF VIRGINIA

       No. 11–1221. Argued April 22, 2013—Decided June 3, 2013
The Federal Employees’ Group Life Insurance Act of 1954 (FEGLIA)
  establishes an insurance program for federal employees. FEGLIA
  permits an employee to name a beneficiary of life insurance proceeds,
  and specifies an “order of precedence” providing that an employee’s
  death benefits accrue first to that beneficiary ahead of other potential
  recipients. 5 U. S. C. §8705(a). A Virginia statute revokes a benefi-
  ciary designation in any contract that provides a death benefit to a
  former spouse where there has been a change in the decedent’s mari-
  tal status. Va. Code Ann. §20–111.1(A) (Section A). In the event that
  this provision is pre-empted by federal law, a separate provision of
  Virginia law, Section D, provides a cause of action rendering the for-
  mer spouse liable for the principal amount of the proceeds to the par-
  ty who would have received them were Section A not pre-empted.
  §20–111.1(D).
    Warren Hillman named then-spouse, respondent Judy Maretta, as
  the beneficiary of his Federal Employees’ Group Life Insurance
  (FEGLI) policy. After their divorce, he married petitioner Jacqueline
  Hillman but never changed his named FEGLI beneficiary. After
  Warren’s death, Maretta, still the named beneficiary, filed a claim for
  the FEGLI proceeds and collected them. Hillman sued in Virginia
  court, seeking recovery of the proceeds under Section D. Maretta ar-
  gued in response that Section D is pre-empted by federal law. The
  parties agreed that Section A is pre-empted. The Virginia Circuit
  Court found Maretta liable to Hillman under Section D for the
  FEGLI policy proceeds. The State Supreme Court reversed, conclud-
  ing that Section D is pre-empted by FEGLIA because it conflicts with
  the purposes and objectives of Congress.
Held: Section D of the Virginia statute is pre-empted by FEGLIA.
 Pp. 6–15.
2                        HILLMAN v. MARETTA

                                 Syllabus

       (a) State law is pre-empted “to the extent of any conflict with a
    federal statute.” Crosby v. National Foreign Trade Council, 530 U. S.
    363, 372. This case raises the question whether Virginia law “stands
    as an obstacle to the accomplishment and execution of the full pur-
    poses and objectives of Congress.” Hines v. Davidowitz, 312 U. S. 52,
    67. Pp. 6–13.
         (1) To determine whether a state law conflicts with Congress’
    purposes and objectives, the nature of the federal interest must first
    be ascertained. Crosby, 530 U. S., at 372–373. Two previous cases
    govern the analysis of the relationship between Section D and
    FEGLIA here. In Wissner v. Wissner, 338 U. S. 655, a California
    court granted a decedent’s widow, who was not the named beneficiary
    of a policy under the federal National Service Life Insurance Act of
    1940 (NSLIA), an interest in the insurance proceeds as community
    property under state law. This Court reversed. Because NSLIA pro-
    vided that the insured had a right to designate a beneficiary and
    could change that designation at any time, the Court reasoned that
    Congress had “spoken with force and clarity in directing that the pro-
    ceeds belong to the named beneficiary and no other.” Id., at 658. The
    Court addressed a similar question regarding the federal Service-
    men’s Group Life Insurance Act of 1965 (SGLIA) in Ridgway v.
    Ridgway, 454 U. S. 46. There, a Maine court imposed a constructive
    trust on insurance proceeds paid to a servicemember’s widow, the
    named beneficiary, and ordered that they be paid to the decedent’s
    first wife as required by a divorce decree. Holding the constructive
    trust pre-empted, the Ridgway Court explained that Wissner con-
    trolled and that SGLIA made clear that “the insured service member
    possesses the right freely to designate the beneficiary and to alter
    that choice at any time by communicating the decision in writing to
    the proper office.” Id., at 56. Pp. 7–9.
         (2) The reasoning in Wissner and Ridgway applies with equal
    force here. NSLIA and SGLIA are strikingly similar to FEGLIA,
    which creates a scheme that gives highest priority to an insured’s
    designated beneficiary, §8705(a), and which underscores that the
    employee’s “right” of designation “cannot be waived or restricted,” 5
    CFR §843.205(e). Section D interferes with this scheme, because it
    directs that the proceeds actually belong to someone other than the
    named beneficiary by creating a cause of action for their recovery by
    a third party. FEGLIA establishes a clear and predictable procedure
    for an employee to indicate who the intended beneficiary shall be and
    evinces Congress’ decision to accord federal employees an unfettered
    freedom of choice in selecting a beneficiary and to ensure the pro-
    ceeds actually belong to that beneficiary. This conclusion is con-
    firmed by another provision of FEGLIA, §8705(e), which creates a
                     Cite as: 569 U. S. ____ (2013)                    3

                                Syllabus

  limited exception to the order of precedence by allowing proceeds to
  be paid to someone other than the named beneficiary, if, and only if,
  the requisite documentation is filed with the Government before the
  employee’s death, so that any departure from the beneficiary desig-
  nation is managed within, not outside, the federal system. If States
  could make alternative distributions outside the clear procedure
  Congress established, §8705(e)’s narrow exception would be trans-
  formed into a general license for state law to override FEGLIA.
  Pp. 9–13.
    (b) Hillman’s additional arguments in support of a different result
  are unpersuasive. Pp. 13–15.
283 Va. 34, 722 S. E. 2d 32, affirmed.

   SOTOMAYOR, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and KENNEDY, GINSBURG, BREYER, and KAGAN, JJ., joined, and in
which SCALIA, J., joined as to all but footnote 4. THOMAS, J., and ALITO,
J., filed opinions concurring in the judgment.
                        Cite as: 569 U. S. ____ (2013)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 11–1221
                                   _________________


  JACQUELINE HILLMAN, PETITIONER v. JUDY A.

                 MARETTA

    ON WRIT OF CERTIORARI TO THE SUPREME COURT OF 

                       VIRGINIA

                                 [June 3, 2013]


  JUSTICE SOTOMAYOR delivered the opinion of the Court.*
  The Federal Employees’ Group Life Insurance Act of
1954 (FEGLIA), 5 U. S. C. §8701 et seq., establishes a life
insurance program for federal employees. FEGLIA pro-
vides that an employee may designate a beneficiary to
receive the proceeds of his life insurance at the time of his
death. §8705(a). Separately, a Virginia statute addresses
the situation in which an employee’s marital status has
changed, but he did not update his beneficiary designation
before his death. Section 20–111.1(D) of the Virginia Code
renders a former spouse liable for insurance proceeds to
whoever would have received them under applicable law,
usually a widow or widower, but for the beneficiary desig-
nation. Va. Code Ann. §20–111.1(D) (Lexis Supp. 2012).
This case presents the question whether the remedy cre-
ated by §20–111.1(D) is pre-empted by FEGLIA and its
implementing regulations. We hold that it is.



——————
 * JUSTICE SCALIA joins all but footnote 4 of this opinion.
2                  HILLMAN v. MARETTA

                     Opinion of the Court

                               I

                               A

   In 1954, Congress enacted FEGLIA to “provide low-cost
group life insurance to Federal employees.” H. R. Rep. No.
2579, 83d Cong., 2d Sess., 1 (1954). The program is ad-
ministered by the federal Office of Personnel Management
(OPM). 5 U. S. C. §8716. Pursuant to the authority
granted to it by FEGLIA, OPM entered into a life insur-
ance contract with the Metropolitan Life Insurance Com-
pany. See §8709; 5 CFR §870.102 (2013). Individual
employees enrolled in the Federal Employees’ Group Life
Insurance (FEGLI) Program receive coverage through this
contract. The program is of substantial size. In 2010, the
total amount of FEGLI insurance coverage in force was
$824 billion. GAO, Federal Employees’ Group Life Insur-
ance: Retirement Benefit and Retained Asset Account
Disclosures Could Be Improved 1 (GAO–12–94, 2011).
   FEGLIA provides that, upon an employee’s death, life
insurance benefits are paid in accordance with a specified
“order of precedence.” 5 U. S. C. §8705(a). The proceeds
accrue “[f]irst, to the beneficiary or beneficiaries desig-
nated by the employee in a signed and witnessed writing
received before death.” Ibid. “[I]f there is no designated
beneficiary,” the benefits are paid “to the widow or widower
of the employee.” Ibid. Absent a widow or widower, the
benefits accrue to “the child or children of the employee
and descendants of [the] deceased children”; “the parents
of the employee” or their survivors; the “executor or ad-
ministrator of the estate of the employee”; and last, to
“other next of kin.” Ibid.
   To be effective, the beneficiary designation and any
accompanying revisions to it must be in writing and duly
filed with the Government. See ibid. (“[A] designation,
change, or cancellation of beneficiary in a will or other
document not so executed and filed has no force or effect”).
An OPM regulation provides that an employee may
                 Cite as: 569 U. S. ____ (2013)            3

                     Opinion of the Court

“change [a] beneficiary at any time without the knowledge
or consent of the previous beneficiary,” and makes clear
that “[t]his right cannot be waived or restricted.” 5 CFR
§870.802(f). Employees are informed of these require-
ments through materials that OPM disseminates in
connection with the program. See, e.g., OPM, FEGLI Pro-
gram Booklet 21–22 (rev. Aug. 2004) (setting forth the
order of precedence and stating that OPM “will pay bene-
fits” “[f]irst, to the beneficiary [the employee] desig-
nate[s]”). The order of precedence is also described on the
form that employees use to designate a beneficiary. See
Designation of Beneficiary, FEGLI Program, SF 2823 (rev.
Mar. 2011) (Back of Part 2). And the enrollment form
advises employees to update their designations if their
“[i]ntentions [c]hange” as a result of, for example, “mar-
riage [or] divorce.” Ibid.
   In 1998, Congress amended FEGLIA to create a limited
exception to an employee’s right of designation. The stat-
ute now provides that “[a]ny amount which would other-
wise be paid to a person determined under the order of
precedence . . . shall be paid (in whole or in part) by [OPM]
to another person if and to the extent expressly provided
for in the terms of any court decree of divorce, annulment,
or legal separation” or related settlement, but only in the
event the “decree, order, or agreement” is received by
OPM or the employing agency before the employee’s
death. 5 U. S. C. §§8705(e)(1)–(2).
   FEGLIA also includes an express pre-emption provision.
That provision states in relevant part that “[t]he provi-
sions of any contract under [FEGLIA] which relate to the
nature or extent of coverage or benefits (including pay-
ments with respect to benefits) shall supersede and
preempt any law of any State . . . , which relates to group
life insurance to the extent that the law or regulation is
inconsistent with the contractual provisions.” §8709(d)(1).
   This case turns on the interaction between these provi-
4                  HILLMAN v. MARETTA

                     Opinion of the Court

sions of FEGLIA and a Virginia statute. Section 20–
111.1(A) (Section A) of the Virginia Code provides that a
divorce or annulment “revoke[s]” a “beneficiary designa-
tion contained in a then existing written contract owned
by one party that provides for the payment of any death
benefit to the other party.” A “death benefit” includes
“payments under a life insurance contract.” §20.111.1(B).
   In the event that Section A is pre-empted by federal law,
§20–111.1(D) (Section D) of the Virginia Code applies.
Section D provides as follows:
      “If [Va. Code Ann. §20–111.1] is preempted by fed-
    eral law with respect to the payment of any death
    benefit, a former spouse who, not for value, receives
    the payment of any death benefit that the former
    spouse is not entitled to under [§20–111.1] is person-
    ally liable for the amount of the payment to the per-
    son who would have been entitled to it were
    [§20.111.1] not preempted.”
In other words, where Section A is pre-empted, Section D
creates a cause of action rendering a former spouse liable
for the principal amount of the insurance proceeds to the
person who would have received them had Section A
continued in effect.
                             B
   Warren Hillman (Warren) and respondent Judy Maretta
were married. In 1996, Warren named Maretta as the
beneficiary of his FEGLI policy. Warren and Maretta
divorced in 1998 and, four years later, he married peti-
tioner Jacqueline Hillman. Warren died unexpectedly in
2008. Because Warren had never changed the named
beneficiary under his FEGLI policy, it continued to iden-
tify Maretta as the beneficiary at the time of his death
despite his divorce and subsequent remarriage to Hillman.
   Hillman filed a claim for the proceeds of Warren’s life
                 Cite as: 569 U. S. ____ (2013)            5

                     Opinion of the Court

insurance, but the FEGLI administrator informed her that
the proceeds would accrue to Maretta, because she had
been named as the beneficiary. Maretta filed a claim for
the benefits with OPM and collected the FEGLI proceeds
in the amount of $124,558.03. App. to Pet. for Cert. 37a.
   Hillman then filed a lawsuit in Virginia Circuit Court,
arguing that Maretta was liable to her under Section D for
the proceeds of her deceased husband’s FEGLI policy. The
parties agreed that Section A, which directly reallo-
cates the benefits, is pre-empted by FEGLIA. Id., at 36a.
Maretta contended that Section D is also pre-empted by
federal law and that she should keep the insurance pro-
ceeds. The Circuit Court rejected Maretta’s argument and
granted summary judgment to Hillman, finding Maretta
liable to Hillman under Section D for the proceeds of
Warren’s policy. Id., at 58a.
   The Virginia Supreme Court reversed and entered
judgment for Maretta. 283 Va. 34, 46, 722 S. E. 2d 32, 38
(2012). The court found that FEGLIA clearly instructed
that the insurance proceeds should be paid to a named
beneficiary. Id., at 44–46, 722 S. E. 2d, at 36–38. The
court reasoned that “Congress did not intend merely for
the named beneficiary in a FEGLI policy to receive the
proceeds, only then to have them subject to recovery by a
third party under state law.” Id., at 44, 722 S. E. 2d, at
37. It therefore concluded that Section D is pre-empted by
FEGLIA, because it “stand[s] as an obstacle to the accom-
plishment and execution of the full purposes and objec-
tives of Congress.” Id., at 45, 722 S. E. 2d, at 37 (internal
quotation marks omitted).
   We granted certiorari, 568 U. S. ___ (2013), to resolve a
conflict among the state and federal courts over whether
FEGLIA pre-empts a rule of state law that automatically
assigns an interest in the proceeds of a FEGLI policy to a
person other than the named beneficiary or grants that
6                       HILLMAN v. MARETTA

                          Opinion of the Court

person a right to recover such proceeds.1 We now affirm.
                             II
   Under the Supremacy Clause, Congress has the power
to pre-empt state law expressly. See Brown v. Hotel
Employees, 468 U. S. 491, 500–501 (1984). Although
FEGLIA contains an express pre-emption provision, see
§8709(d)(1), the court below considered only whether
Section D is pre-empted under conflict pre-emption princi-
ples. We limit our analysis here to that holding. State
law is pre-empted “to the extent of any conflict with a
federal statute.” Crosby v. National Foreign Trade Coun-
cil, 530 U. S. 363, 372 (2000) (citing Hines v. Davidowitz,
312 U. S. 52, 66–67 (1941)). Such a conflict occurs when
compliance with both federal and state regulations is
impossible, Florida Lime & Avocado Growers, Inc. v. Paul,
373 U. S. 132, 142–143 (1963), or when the state law
“stands as an obstacle to the accomplishment and execu-
tion of the full purposes and objectives of Congress,”
Hines, 312 U. S., at 67. This case raises a question of
purposes and objectives pre-emption.
   The regulation of domestic relations is traditionally the
domain of state law. See In re Burrus, 136 U. S. 586, 593–
594 (1890). There is therefore a “presumption against pre-
emption” of state laws governing domestic relations,
Egelhoff v. Egelhoff, 532 U. S. 141, 151 (2001), and “family
and family-property law must do ‘major damage’ to ‘clear
and substantial’ federal interests before the Supremacy

——————
    1 Compare, e.g., Metropolitan Life Ins. Co. v. Zaldivar, 413 F. 3d 119
(CA1 2005) (FEGLIA pre-empted state-law rule); Metropolitan Life Ins.
Co. v. Sullivan, 96 F. 3d 18 (CA2 1996) (per curiam) (same); Metropoli-
tan Life Ins. Co. v. McMorris, 786 F. 2d 379 (CA10 1986) (same); O’Neal
v. Gonzalez, 839 F. 2d 1437 (CA11 1988), with Hardy v. Hardy, 963
N. E. 2d 470 (Ind. 2012) (not pre-empted); McCord v. Spradling, 830
So. 2d 1188 (Miss. 2002) (same); Kidd v. Pritzel, 821 S. W. 2d 566 (Mo.
App. 1991) (same).
                 Cite as: 569 U. S. ____ (2013)           7

                     Opinion of the Court

Clause will demand that state law will be overridden,”
Hisquierdo v. Hisquierdo, 439 U. S. 572, 581 (1979). But
family law is not entirely insulated from conflict pre-
emption principles, and so we have recognized that state
laws “governing the economic aspects of domestic relations
. . . must give way to clearly conflicting federal enact-
ments.” Ridgway v. Ridgway, 454 U. S. 46, 55 (1981).
                              A
   To determine whether a state law conflicts with Con-
gress’ purposes and objectives, we must first ascertain
the nature of the federal interest. Crosby, 530 U. S., at
372–373.
   Hillman contends that Congress’ purpose in enacting
FEGLIA was to advance administrative convenience by
establishing a clear rule to dictate where the Government
should direct insurance proceeds. See Brief for Petitioner
25. There is some force to Hillman’s argument that a
significant legislative interest in a large federal program
like FEGLIA is to enable its efficient administration. If
Hillman is correct that administrative convenience was
Congress’ only purpose, then there might be no conflict
between Section D and FEGLIA: Section D’s cause of
action takes effect only after benefits have been paid, and
so would not necessarily impact the Government’s distri-
bution of insurance proceeds. Cf. Hardy v. Hardy, 963
N. E. 2d 470, 477–478 (Ind. 2012).
   For her part, Maretta insists that Congress had a more
substantial purpose in enacting FEGLIA: to ensure that a
duly named beneficiary will receive the insurance pro-
ceeds and be able to make use of them. Brief for Respond-
ent 21–22. If Maretta is correct, then Section D would
directly conflict with that objective, because its cause of
action would take the insurance proceeds away from the
named beneficiary and reallocate them to someone else.
We must therefore determine which understanding of
8                   HILLMAN v. MARETTA

                      Opinion of the Court

FEGLIA’s purpose is correct.
    We do not write on a clean slate. In two previous cases,
we considered federal insurance statutes requiring that
insurance proceeds be paid to a named beneficiary and
held they pre-empted state laws that mandated a different
distribution of benefits. The statutes we addressed in
these cases are similar to FEGLIA. And the impediments
to the federal interests in these prior cases are analogous
to the one created by Section D of the Virginia statute.
These precedents accordingly govern our analysis of the
relationship between Section D and FEGLIA in this case.
    In Wissner v. Wissner, 338 U. S. 655 (1950), we consid-
ered whether the National Service Life Insurance Act of
1940 (NSLIA), 54 Stat. 1008, pre-empted a rule of state
marital property law. Congress had enacted NSLIA to
“affor[d] a uniform and comprehensive system of life in-
surance for members and veterans of the armed forces of
the United States.” Wissner, 338 U. S., at 658. A Califor-
nia court granted the decedent’s widow, who was not the
named beneficiary, an interest in the insurance proceeds
as community property under state law. Id., at 657.
    We reversed, holding that NSLIA pre-empted the wid-
ow’s state-law action to recover the proceeds. Id., at 658.
In pertinent part, NSLIA provided that the insured “ ‘shall
have the right to designate the beneficiary or beneficiaries
of the insurance [within a designated class], . . . and shall
. . . at all times have the right to change the beneficiary or
beneficiaries.’ ” Ibid. (quoting 38 U. S. C. §802(g) (1946
ed.)). We reasoned that “Congress has spoken with force
and clarity in directing that the proceeds belong to the
named beneficiary and no other.” 338 U. S., at 658. The
California court’s decision could not stand, we found,
because it “substitute[d] the widow for the mother, who
was the beneficiary Congress directed shall receive the
insurance money.” Id., at 659.
    In Ridgway, we considered a similar question regarding
                 Cite as: 569 U. S. ____ (2013)            9

                     Opinion of the Court

the federal Servicemen’s Group Life Insurance Act of 1965
(SGLIA), Pub. L. 89–214, 79 Stat. 880, another insurance
scheme for members of the armed services. 454 U. S., at
50–53. A Maine court imposed a constructive trust on
insurance proceeds paid to a servicemember’s widow, who
was the named beneficiary, and ordered they be paid to
the decedent’s first wife as required by the terms of a
divorce decree. Id., at 49–50.
   In holding the constructive trust pre-empted, we ex-
plained that the issue was “controlled by Wissner.” Id., at
55. As in Wissner, the applicable provisions of SGLIA
made clear that “the insured service member possesses the
right freely to designate the beneficiary and to alter that
choice at any time by communicating the decision in writ-
ing to the proper office.” 454 U. S., at 56 (citing Wissner,
338 U. S., at 658). We also noted that SGLIA estab-
lished an “ ‘order of precedence,’ ” which provided that the
benefits would be first paid to “ such ‘beneficiary or bene-
ficiaries as the member . . . may have designated by [an
appropriately filed] writing received prior to death.’ ” 454
U. S., at 52 (quoting 38 U. S. C. §770(a) (1976 ed.)). Not-
withstanding “some small differences” between SGLIA
and NSLIA, we concluded that SGLIA’s “unqualified direc-
tive to pay the proceeds to the properly designated bene-
ficiary clearly suggest[ed] that no different result was
intended by Congress.” 454 U. S., at 57.
                             B
  Our reasoning in Wissner and Ridgway applies with
equal force here. The statutes we considered in these
earlier cases are strikingly similar to FEGLIA. Like
NSLIA and SGLIA, FEGLIA creates a scheme that gives
highest priority to an insured’s designated beneficiary. 5
U. S. C. §8705(a). Indeed, FEGLIA includes an “order of
precedence” that is nearly identical to the one in SGLIA:
Both require that the insurance proceeds be paid first to
10                     HILLMAN v. MARETTA

                         Opinion of the Court

the named beneficiary ahead of any other potential recipi-
ent. Compare ibid. with 38 U. S. C. §770(a) (1976 ed.)
(now §1970(a) (2006 ed.)). FEGLIA’s implementing regu-
lations further underscore that the employee’s “right” of
designation “cannot be waived or restricted.” 5 CFR
§843.205(e). In FEGLIA, as in these other statutes, Con-
gress “ ‘spok[e] with force and clarity in directing that the
proceeds belong to the named beneficiary and no other.’ ”
Ridgway, 454 U. S., at 55 (quoting Wissner, 338 U. S., at
658; emphasis added). 2
   Section D interferes with Congress’ scheme, because it
directs that the proceeds actually “belong” to someone
other than the named beneficiary by creating a cause of
action for their recovery by a third party. Ridgway, 454
U. S., at 55; see Va. Code Ann. §20–111.1(D). It makes no
difference whether state law requires the transfer of the
proceeds, as Section A does, or creates a cause of action,
like Section D, that enables another person to receive the
proceeds upon filing an action in state court. In either
case, state law displaces the beneficiary selected by the
insured in accordance with FEGLIA and places someone
else in her stead. As in Wissner, applicable state law
“substitutes the widow” for the “beneficiary Congress
directed shall receive the insurance money,” 338 U. S., at
659, and thereby “frustrates the deliberate purpose of
Congress” to ensure that a federal employee’s named
beneficiary receives the proceeds. Ibid.
   One can imagine plausible reasons to favor a different
——————
  2 Hillman points to some textual differences among NSLIA, SGLIA,
and FEGLIA. She suggests, for example, that the provision of NSLIA
enabling the appointment of a beneficiary does not use precisely the
“ ‘same language’ ” as FEGLIA’s order of precedence. Reply Brief 21.
Even if there are “some small differences” in the statutory language,
however, they do not diminish the critical similarity shared by the
three statutes: Each reflects Congress’ “unqualified directive” that the
proceeds accrue to a named beneficiary. Ridgway, 454 U. S., at 57.
                     Cite as: 569 U. S. ____ (2013)                  11

                         Opinion of the Court

policy. Many employees perhaps neglect to update their
beneficiary designations after a change in marital status.
As a result, a legislature could have thought that a default
rule providing that insurance proceeds accrue to a widow
or widower, and not a named beneficiary, would be more
likely to align with most people’s intentions. Or, similarly,
a legislature might have reasonably believed that an
employee’s will is more reliable evidence of his intent than
a beneficiary designation form executed years earlier.
   But that is not the judgment Congress made.3 Rather
than draw an inference about an employee’s probable
intent from a range of sources, Congress established a
clear and predictable procedure for an employee to indi-
cate who the intended beneficiary of his life insurance
shall be. Like the statutes at issue in Ridgway and
Wissner, FEGLIA evinces Congress’ decision to accord
federal employees an unfettered “freedom of choice” in
selecting the beneficiary of the insurance proceeds and to
ensure the proceeds would actually “belong” to that bene-
ficiary. Ridgway, 454 U. S., at 56. An employee’s ability
to name a beneficiary acts as a “guarantee of the complete
and full performance of the contract to the exclusion of
conflicting claims.” Wissner, 338 U. S., at 660. With that
promise comes the expectation that the insurance pro-
ceeds will be paid to the named beneficiary and that the
beneficiary can use them.
   There is further confirmation that Congress intended
——————
  3 In his concurrence, JUSTICE ALITO argues that one of FEGLIA’s pur-

poses is to “effectuat[e] . . . the insured’s expressed intent” and that
evidence beyond an employee’s named beneficiary could therefore be
relevant in some circumstances to determining that intent. Post, at 2–3
(opinion concurring in judgment) (emphasis in original). For the
reasons explained, however, that statement of Congress’ purpose is
incomplete. See supra, at 9–10. Congress sought to ensure that an
employee’s intent would be given effect only through the designation of
a beneficiary or through the narrow exceptions specifically provided in
the statute, see infra, at 12–13.
12                      HILLMAN v. MARETTA

                           Opinion of the Court

the insurance proceeds be paid in accordance with
FEGLIA’s procedures. Section 8705(e)(1) of FEGLIA
provides that “[a]ny amount which would otherwise be
paid . . . under the order of precedence” shall be paid to
another person “if and to the extent expressly provided for
in the terms of any court decree of divorce, annulment, or
legal separation.” This exception, however, only applies if
the “decree, order, or agreement . . . is received, before the
date of the covered employee’s death, by the employing
agency.” §8705(e)(2). This provision allows the proceeds
to be paid to someone other than the named beneficiary,
but if and only if the requisite documentation is filed with
the Government, so that any departure from the benefi-
ciary designation is managed within, not outside, the
federal system.4
  We have explained that “[w]here Congress explicitly
enumerates certain exceptions to a general prohibition,
additional exceptions are not to be implied, in the absence
of evidence of a contrary legislative intent.” Andrus v.
Glover Constr. Co., 446 U. S. 608, 616–617 (1980). Section
8705(e) creates a limited exception to the order of prece-
dence. If States could make alternative distributions
outside the clear procedure Congress established, that
——————
  4 Congress  enacted 5 U. S. C. §8705(e) following federal-court deci-
sions that found FEGLIA to pre-empt state-court constructive trust
actions predicated upon divorce decrees. See, e.g., Gonzalez, 839 F. 2d,
at 1439–1440. Reflecting this backdrop, the House Report noted that
“Under current law, . . . divorce decrees . . . do not affect the payment of
life insurance proceeds. Instead, when the policyholder dies, the
proceeds are paid to the beneficiary designated by the policyholder, if
any, or to other individuals as specified by statute.” H. R. Rep. No.
105–134, p. 2 (1997). To address the issue raised by these lower court
cases, Congress could have amended FEGLIA to allow state law to take
precedence over the named beneficiary when there is any conflict with
a divorce decree or annulment. But Congress did not do so, and instead
described the precise conditions under which a divorce decree could
displace an employee’s named beneficiary.
                     Cite as: 569 U. S. ____ (2013)                    13

                          Opinion of the Court

would transform this narrow exception into a general
license for state law to override FEGLIA. See TRW Inc. v.
Andrews, 534 U. S. 19, 28–29 (2001).5
   In short, where a beneficiary has been duly named, the
insurance proceeds she is owed under FEGLIA cannot be
allocated to another person by operation of state law.
Section D does exactly that. We therefore agree with the
Virginia Supreme Court that it is pre-empted.
                             III
  We are not persuaded by Hillman’s additional argu-
ments in support of a different result.
  Hillman contends that Ridgway and Wissner can be
distinguished because, unlike the statutes we considered
in those cases, FEGLIA does not include an “anti-
attachment provision.” Brief for Petitioner 38–41. The
anti-attachment provisions in NSLIA and SGLIA were
identical, and each broadly prohibited the “attachment,
levy, or seizure” of insurance proceeds by any legal pro-
cess. 38 U. S. C. §454a (1946 ed.) (incorporated by refer-
ence in §816); §770(g) (1976 ed.). In Wissner and Ridgway,
we found that the relevant state laws violated these provi-
sions and that this further conflict supported our conclu-
sion that the state laws were pre-empted.
  These discussions of the anti-attachment provisions,
however, were alternative grounds to support the judg-
ment in each case, and not necessary components of the
holdings. See Ridgway, 454 U. S., at 60–61 (describing

——————
  5 Hillman  contends that §8705(e) of FEGLIA indicates that Congress
contemplated that the proceeds could be paid to someone other than the
named beneficiary and that Section D is consistent with that broad
principle. Brief for Petitioner 43. As noted, however, §8705(e) has the
opposite implication, because it is framed as a specific exception to the
rule that the proceeds accrue in all cases to the named beneficiary. It is
not, as Hillman suggests, a general rule authorizing state law to
supersede FEGLIA.
14                 HILLMAN v. MARETTA

                     Opinion of the Court

separately the anti-attachment provision and noting that
the state law “also” conflicted with it); id., at 60 (noting
that in Wissner we found an “anti-attachment provision
. . . as an independent ground for the result reached in
that case” (emphasis added)); see also Rose v. Rose, 481
U. S. 619, 631 (1987) (describing Wissner’s treatment of
the anti-attachment provision as “clearly an alternative
holding”). The absence of an anti-attachment provision in
FEGLIA does not render Ridgway’s and Wissner’s primary
holdings any less applicable here.
    Next, Hillman suggests that Wissner and Ridgway can
be set aside because FEGLIA contains an express pre-
emption provision and that conflict pre-emption principles
ordinarily do not apply when that is so. Brief for Petitioner
45–47. As noted, the court below did not pass on the
parties’ express pre-emption arguments, and thus we sim-
ilarly address only conflict pre-emption. See supra, at 7.
And we need not consider whether Section D is expressly
pre-empted, because Hillman is incorrect to suggest
that FEGLIA’s express pre-emption provision renders
conflict pre-emption inapplicable. Rather, we have made
clear that the existence of a separate pre-emption provi-
sion “ ‘does not bar the ordinary working of conflict pre-
emption principles.’ ” Sprietsma v. Mercury Marine, 537
U. S. 51, 65 (2002) (internal quotation marks omitted); see
Arizona v. United States, 567 U. S. ___, ___ (2012) (slip
op., at 14).
    Hillman further argues that Ridgway is not controlling
because a provision of FEGLIA specifically authorizes an
employee to assign a FEGLI policy, whereas SGLIA’s
implementing regulations prohibit such an assignment.
See 5 U. S. C. §8706(f)(1) (2006 ed., Supp. V); 38 CFR §9.6
(2012).    The premise of Hillman’s argument is that
FEGLIA’s assignment provision suggests that an employee
has a less substantial interest in who ultimately re-
ceives the proceeds. But an employee’s ability to assign a
                 Cite as: 569 U. S. ____ (2013)                 15

                     Opinion of the Court

FEGLI policy in fact highlights Congress’ intent to allow
an employee wide latitude to determine how the proceeds
should be paid, whether that is to a named beneficiary
that he selects, or indirectly through the assignment of the
policy itself to someone else.
  Finally, Hillman attempts to distinguish Ridgway and
Wissner because Congress enacted the statutes at issue in
those cases with the goal of improving military morale.
Brief for Petitioner 47–51. Congress’ aim of increasing the
morale of the armed services, however, was not the basis
of our pre-emption analysis in either case. See Wissner,
338 U. S., at 658–659; Ridgway, 454 U. S., at 53–56.
                       *    *     *
  Section D is in direct conflict with FEGLIA because it
interferes with Congress’ objective that insurance pro-
ceeds belong to the named beneficiary. Accordingly, we
hold that Section D is pre-empted by federal law. The
judgment of the Virginia Supreme Court is affirmed.

                                                  It is so ordered.
                  Cite as: 569 U. S. ____ (2013)            1

               THOMAS, J., concurring in judgment

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 11–1221
                          _________________


  JACQUELINE HILLMAN, PETITIONER v. JUDY A.

                 MARETTA

    ON WRIT OF CERTIORARI TO THE SUPREME COURT OF 

                       VIRGINIA

                         [June 3, 2013]


  JUSTICE THOMAS, concurring in the judgment.
  The Court correctly concludes that §20–111.1(D) of the
Virginia Code (Section D) is pre-empted by the Federal
Employees’ Group Life Insurance Act of 1954 (FEGLIA), 5
U. S. C. §8701 et seq. But I cannot join the “purposes and
objectives” framework that the majority uses to reach this
conclusion. Ante, at 6. That framework is an illegitimate
basis for finding the pre-emption of state law, see Wyeth v.
Levine, 555 U. S. 555, 583 (2009) (THOMAS, J., concurring
in judgment), and is entirely unnecessary to the result in
this case, because the ordinary meanings of FEGLIA and
Section D directly conflict. Accordingly, I concur only in
the judgment.
  The Supremacy Clause establishes that federal law
“shall be the supreme Law of the Land . . . any Thing in
the Constitution or Laws of any state to the Contrary
nothwithstanding.” Art. VI, cl. 2. “Where state and fed-
eral law ‘directly conflict,’ state law must give way.” PLIVA,
Inc. v. Mensing, 564 U. S. ___, ___ (2011) (slip op., at 11)
(quoting Wyeth, 555 U. S., at 583). As I have noted before,
courts assessing whether state and federal law conflict
should not engage in a freewheeling inquiry into whether
state law undermines supposed federal purposes and ob-
jectives. Id., at 588. Such an approach looks beyond the
text of enacted federal law and thereby permits the Fed-
2                   HILLMAN v. MARETTA

               THOMAS, J., concurring in judgment

eral Government to displace state law without satisfying
an essential precondition to pre-emption, namely, the Bi-
cameral and Presentment Clause. Id., at 586–587. Pre-
emption analysis should, therefore, instead hew closely to
the text and structure of the provisions at issue, and a
court should find pre-emption only when the “ ‘ordinary
meaning’ ” of duly enacted federal law “effectively repeal[s]
contrary state law.” PLIVA, supra, at ___–___ (slip op., at
14–15, 17).
  Applying these principles, it is clear that the ordinary
meaning of FEGLIA directly conflicts with Section D.
FEGLIA provides that life insurance benefits are paid
according to a particular “order of precedence.” 5 U. S. C.
§8705(a); see also 5 CFR §870.801(a) (2013). The benefits
are distributed first to “the beneficiary or beneficiaries
designated by the employee in a signed and witnessed
writing received before death.” 5 U. S. C. §8705(a). If the
insured fails to designate a beneficiary, FEGLIA provides
a specific order in which benefits must be distributed: next
to “the widow or widower of the employee”; absent a widow
or widower, to “the child or children of the employee and
descendants of [the] deceased children”; and so on. Ibid.;
ante, at 2. The insured has the right to change his benefi-
ciary designation “at any time without the knowledge or
consent of the previous beneficiary,” and “[t]his right
cannot be waived or restricted.” 5 CFR §870.802(f).
  Section D directly conflicts with this statutory scheme,
because it nullifies the insured’s statutory right to desig-
nate a beneficiary. The right to designate a beneficiary
encompasses a corresponding right in the named benefi-
ciary not only to receive the proceeds, but also to retain
them. Indeed, the “right” to designate a beneficiary—as
well as the term “beneficiary” itself—would be meaning-
less if the only effect of a designation were to saddle the
nominal beneficiary with liability under state law for the
full value of the proceeds. But Section D accomplishes
                 Cite as: 569 U. S. ____ (2013)            3

               THOMAS, J., concurring in judgment

exactly that: It transforms the designated beneficiary into
a defendant in state court, a defendant who is now liable
to the individual the State has designated as the true
beneficiary. While Hillman does not insist that the in-
surer should have mailed the check to her (as opposed to
Maretta, the designated beneficiary), Section D requires,
in effect, this very result. See ante, at 10 (“[Section D]
displaces the beneficiary selected by the insured in ac-
cordance with FEGLIA and places someone else in her
stead”). If the right to designate a beneficiary means
anything, we must conclude that Section D directly con-
flicts with FEGLIA’s order of precedence.
   The direct conflict between Section D and FEGLIA is
also evident in the fact that Section D’s only function is to
accomplish what Section A would have achieved, had
Section A not been pre-empted. Section A provides that,
    “upon the entry of a decree of annulment or divorce
    from the bond of matrimony . . . , any revocable bene-
    ficiary designation contained in a then existing writ-
    ten contract owned by one party that provides for the
    payment of any death benefit to the other party is re-
    voked. A death benefit prevented from passing to
    a former spouse by this section shall be paid as if
    the former spouse had predeceased the decedent.” Va.
    Code Ann. §20–111.1(A) (Lexis Cum. Supp. 2012).
Both parties agree that FEGLIA pre-empts this provision.
Brief for Petitioner 4–5; Brief for Respondent 2; see also
283 Va. 34, 52, 722 S. E. 2d 32, 35 (2012). And for good
reason: if an insured has designated his former spouse as
the beneficiary of his life insurance policy, Section A pur-
ports to “revok[e]” that designation in the event of divorce
or annulment. By purporting to so alter FEGLIA’s statu-
tory order of precedence, Section A is clearly pre-empted
by federal law. Tellingly, it is precisely in this context—
and only in this context—that Section D operates. See
4                  HILLMAN v. MARETTA

              THOMAS, J., concurring in judgment

§20–111.1(D). Of course, Section D does not preclude the
direct payment of benefits to the designated beneficiary;
however, it accomplishes the same prohibited result by
transforming the designated party into little more than
a passthrough for the true beneficiary. This cannot be
squared with FEGLIA. Consequently, Section D must
yield.
                       *    *    *
  For these reasons, I agree with the Court’s conclusion
that Section D is pre-empted and, therefore, concur in the
judgment.
                 Cite as: 569 U. S. ____ (2013)            1

                ALITO, J., concurring in judgment

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 11–1221
                          _________________


  JACQUELINE HILLMAN, PETITIONER v. JUDY A.

                 MARETTA

    ON WRIT OF CERTIORARI TO THE SUPREME COURT OF 

                       VIRGINIA

                         [June 3, 2013]


   JUSTICE ALITO, concurring in the judgment.
   I concur in the judgment. Because one of the purposes
of the Federal Employees’ Group Life Insurance Act of
1954 (FEGLIA) is to implement the expressed wishes of
the insured, I would hold that a state law is pre-empted
if it effectively overrides an insured’s actual, articulated
choice of beneficiary. The challenged provision of Virginia
law has that effect.
   By way of background, Va. Code Ann. §20–111.1(A)
(Lexis Supp. 2012) provides that the entry of a divorce de-
cree automatically revokes an insured’s prior designa-
tion of his or her former spouse as the beneficiary of the
policy. And where, as in this case, the insured remarries
after the divorce and dies before making a new FEGLIA
designation, the proceeds, under 5 U. S. C. §8705(a), are
automatically paid to the insured’s former spouse. Under
the provision of Virginia law at issue here, the surviving
spouse is entitled to recover those proceeds from the for-
mer spouse. See Va. Code Ann. §20–111.1(D). Section
20–111.1(D) apparently requires this result even if the in-
sured manifests a clear contrary intent, such as by provid-
ing specifically in a recent will that the proceeds are to go
to another party—for example, the insured’s children by
the former marriage. Because §20–111.1(D) overrides the
insured’s express intent (whether that intent is expressed
2                   HILLMAN v. MARETTA

                ALITO, J., concurring in judgment

via a beneficiary designation or through other reliable
means), I agree that it is pre-empted by FEGLIA.
   Interpreted in light of our prior decisions in Wissner v.
Wissner, 338 U. S. 655 (1950), and Ridgway v. Ridgway,
454 U. S. 46 (1981), FEGLIA seems to me to have two
primary purposes or objectives.
   The first is administrative convenience. It is easier for
an insurance administrator to pay insurance proceeds to
the person whom the insured has designated on a specified
form without having to consider claims made by others
based on some other ground. But §20–111.1(D) does not
affect the initial payment of proceeds. It operates after
the funds are received by the designated beneficiary, and it
thus causes no inconvenience for those who administer the
payment of FEGLIA proceeds.
   The second purpose or objective is the effectuation of the
insured’s expressed intent above all other considerations.
That was the basis for the decisions in Wissner and Ridg-
way, as I understand them. In both cases, there was a
conflict between a person whom the insured had desig-
nated as his beneficiary and another person whose claim to
the proceeds was not based on the insured’s expressed
intent, and in both cases, the Court held in favor of the
designated beneficiary.
   The present case bears a similarity to Wissner and
Ridgway in that petitioner’s claim depends upon a state stat-
ute that automatically alters the ultimate recipient of
a divorced employee’s insurance proceeds. To be sure,
Virginia’s provision may well reflect the unexpressed
preferences of the majority of insureds whose situations
are similar to that of the insured in this case—that is,
individuals who, after divorce and remarriage, fail to
change a prior designation of a former spouse as the bene-
ficiary of the policy. But FEGLIA prioritizes the insured’s
expressed intent. And it is telling that, on petitioner’s
theory, she would still be entitled to the insurance pro-
                 Cite as: 569 U. S. ____ (2013)           3

               ALITO, J., concurring in judgment

ceeds even if, for example, the insured had died shortly
after executing a new will leaving those proceeds to some-
one else. This shows that her claim is based on something
other than a manifestation of the insured’s intent. Be-
cause §20–111.1(D) operates as a blunt tool to override the
insured’s express declaration of his or her intent, it con-
flicts with FEGLIA’s purpose of prioritizing an insured’s
articulated wishes above all other considerations.
   In affirming the decision below, the Court goes well
beyond what is necessary and opines that the party desig-
nated as the beneficiary under a FEGLIA policy must
be allowed to keep the insurance proceeds even if the in-
sured’s contrary and expressed intent is indisputable—for
example, when the insured writes a postdivorce will spe-
cifically leaving the proceeds to someone else. See ante,
at 11. The Court’s explanation is as follows: “Congress
sought to ensure that an employee’s intent would be given
effect only through the designation of a beneficiary or
through the narrow exceptions specifically provided in the
statute.” Ibid., n. 3. In other words, Congress wanted the
designated beneficiary—rather than the person named
in a later will—to keep the proceeds because Congress
wanted the named beneficiary to keep the proceeds. Need-
less the say, this circular reasoning does not explain why
Congress might have wanted the designated beneficiary to
keep the proceeds even when that is indisputably contrary
to the insured’s expressed wishes at the time of death. I
am doubtful that any purpose or objective of FEGLIA
would be honored by such a holding, but it is not necessary
to resolve that question in this case.
   For these reasons, I concur in the judgment.